Title: From George Washington to Andrew Lewis, 15 October 1778
From: Washington, George
To: Lewis, Andrew


          
            Dear Sir,
            Fredericksburg in the State of New YorkOctr 15th 1778.
          
          Your favor of the 8th of Augt came safe to my hands, tho delayed in the conveyance. I am very glad that the Board prevailed on you to act as a Commissioner at Fort Pitt tho I am apprehensive the end designed, so far as an Indian treaty was in view, will not be answered by it; and am sorry that you met with so many disappointments in the beginning on acct of the non-attendance of the Gentn on behalf of Pensylvania &ca.
          No Man can be more thoroughly impressed with the necessity of offensive operations against Indians in every kind of rupture with them than I am—nor can any Man feel more sensibly for General McIntosh than I do on two Accts—the Public & his own—But ours is a kind of struggle designed I dare say by Providence to try the patience, fortitude & virtue of Men; none therefore that are engaged in it, will suffer themselves, I trust, to sink under difficulties, or be discouraged by hardships. General McIntosh is only experiencing upon a small Scale, what I have had an ample share of upon a large one; and must, as I have been obliged to do in a variety of Instances, yield to necessity—that is, to use a vulgar Phraze—shape his Coat according to his Cloth—or in other Words if he cannot do as he wishes—he must do what he can.
          If the Enemy mean to hold their present Posts in the United states the presumption is, that their operations next Campaign will be vigorous & decisive because feeble efforts can be of no avail unless by a want of Virtue we ruin & defeat ourselves; which, I think, is infinitely more to be dreaded than the whole force of G. Britain, assisted as  
            
            
            
            they are by Hessian, Indian, & Negro Allies; for certain I am, that unless Extortion, forestalling, and other practices which have crept in & become exceedingly prevalent & injurious to the common cause, can meet with proper checks we must inevitably sink under such a load of accumulated oppression—To make and extort money in every shape that can be devised, and at the sametime to decry its value seems to have become a mere business & an epedemical disease, calling for the interposition of every good Man, & body of Men.
          We have, for more than a Month, been kept in an aukward state of Suspence on acct of the Enemy’s preparations for Imbarking at New York—Many circumstances indicate a total evacuation of that City & its dependances—others tend more to prove that it is only a partial one. sometime ago I inclined to the former opinion, at present I lean more to the latter. Certain it is, they are about to detach Troops; and I beleive to the West Indies; but the weight of evidence, in my judgment, is on the side of their Garrisoning New York & Rhode Island this Winter—at least—in this case it would appear clear to you (if you knew the Circumstances of the Army) that No aid, or very trifling, can go from hence to Genl McIntosh—but I should think that the Frontiers of Virginia, Maryland & Pensylvania could furnish Men fully competent to an Expedition to Detroit & of such kind as the Service required. Two very common errors, should be avoided in getting them (if Militia)—namely not to draw the Men together till every thing else is prepared & next not to engage them for too short a time—For Militia are soon tired of waiting and will return at the expiration of their term of Service if they were upon the eve—certainly—of reaping the most important advantages.
          If Congress are not convinced of the impropriety of a certain irregular promotion, they are the only sett of Men who require further <&> greater proofs than have already been given of the fallibility of the measure.
          Before I conclude, let me ask if we have any prospect of getting Lands which have been Surveyed—& located—under the Proclamation of 1763 but which might not have been Patented. this is the case with some that I had in my own right, and by purchase; having had no leizure even in thought, to attend to the matter for near four years. it would be rather hard upon me therefore, under these circumstances, to be a looser, or put to difficulty to get my right. Was I not concerned with you in the burning spring? Is the Land Patented? & secured? with sincere regard and esteem I am Dr Sir Yr Ob.
        